IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


B.L.F.,                                       : No. 257 EAL 2020
                                              :
                    Petitioner                :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
             v.                               :
                                              :
                                              :
D.J.F.,                                       :
                                              :
                    Respondent                :


                                      ORDER



PER CURIAM

      AND NOW, this 11th day of January, 2021, the Petition for Allowance of Appeal is

DENIED.